Consolidated Financial Statements CAE Inc. CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 2 INDEPENDENT AUDITOR’S REPORT 2 CONSOLIDATED FINANCIAL STATEMENTS 4 Consolidated statement of financial position 4 Consolidated income statement 5 Consolidated statement of comprehensive income 6 Consolidated statement of changes in equity 7 Consolidated statement of cash flows 8 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 9 Note 1 – Nature of operations and summary of significant accounting policies 9 Note 2 – First-time adoption of IFRS 23 Note 3 – Business combinations 32 Note 4 – Investments in joint ventures 34 Note 5 – Accounts receivable 35 Note 6 – Inventories 35 Note 7 – Property, plant and equipment 36 Note 8 – Intangible assets 37 Note 9 – Other assets 38 Note 10 – Accounts payable and accrued liabilities 39 Note 11 – Contracts in progress 39 Note 12 – Provisions 40 Note 13 – Debt facilities 41 Note 14 – Government assistance 44 Note 15 – Employee benefits obligations 45 Note 16 – Deferred gains and other non-current liabilities 48 Note 17 – Income taxes 48 Note 18 – Share capital, earnings per share and dividends 51 Note 19 – Accumulated other comprehensive (loss) income 52 Note 20 – Employee compensation 52 Note 21 – Impairment of non-financial assets 52 Note 22 – Other (gains) losses – net 52 Note 23 – Finance expense – net 53 Note 24 – Share-based payments 53 Note 25 – Supplementary cash flows information 57 Note 26 – Contingencies 57 Note 27 – Commitments 57 Note 28 – Capital risk management 58 Note 29 – Financial instruments 59 Note 30 – Financial risk management 62 Note 31 – Operating segments and geographic information 68 Note 32 – Related party relationships 71 Note 33 – Related party transactions 73 Note 34 – Events after the reporting period 74 CAE Year-End Financial Results 2012 | 1 Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March31,2012, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2012 was effective. M. Parent S. Lefebvre President and Chief Executive Officer Vice-president, Finance and Chief Financial Officer Montreal (Canada) May23,2012 Independent Auditor’s Report To the Shareholders of CAE Inc. We have completed an integrated audit of CAE Inc. and its subsidiaries’ current year consolidated financial statements and their internal control over financial reporting as at March 31, 2012 and an audit of their prior year consolidated financial statements. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of CAE Inc. and its subsidiaries, which comprise the consolidated statements of financial position, as at March 31, 2012, March 31, 2011 and April 1, 2010 and the consolidated statements of income, comprehensive income, changes in equity, and cash flows for the years ended March 31, 2012 and March 31, 2011, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. 2 | CAE Year-End Financial Results 2012 Consolidated Financial Statements Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of CAE Inc. and its subsidiaries as at March 31, 2012, March 31, 2011 and April 1, 2010 and their financial performance and their cash flows for the years ended March 31, 2012 and March 31, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Report on internal control over financial reporting We have also audited CAE Inc. and its subsidiaries’ internal control over financial reporting as at March31, 2012, based on criteria established in Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on CAE Inc.’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, CAE Inc. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as at March 31, 2012, based on criteria established in Internal Control – Integrated Framework issued by COSO. May 23, 2012 Montréal, Quebec, Canada [1] Chartered accountant auditor permit No.12300 CAE Year-End Financial Results 2012 | 3 Consolidated Financial Statements Consolidated Statement of Financial Position March 31 March 31 April 1 (amounts in millions of Canadian dollars) Notes 2011 2010 Assets (Note 2) (Note 2) Cash and cash equivalents $ $ 276.4 $ 312.9 Accounts receivable 5 296.8 238.2 Contracts in progress : assets 11 230.5 205.5 Inventories 6 124.3 126.8 Prepayments 43.5 24.2 Income taxes recoverable 58.8 30.7 Derivative financial assets 29 18.9 27.9 Total current assets $ $ 1,049.2 $ 966.2 Property, plant and equipment 7 1,211.0 1,197.1 Intangible assets 8 375.8 290.4 Deferred tax assets 17 20.7 24.7 Derivative financial assets 29 11.6 15.1 Other assets 9 149.0 97.8 Total assets $ $ 2,817.3 $ 2,591.3 Liabilities and equity Accounts payable and accrued liabilities 10 $ $ 551.9 $ 493.0 Provisions 12 20.9 32.1 Income taxes payable 12.9 6.5 Contracts in progress : liabilities 11 125.8 167.4 Current portion of long-term debt 13 86.2 68.5 Derivative financial liabilities 29 12.4 9.3 Total current liabilities $ $ 810.1 $ 776.8 Provisions 12 10.4 8.2 Long-term debt 13 574.0 600.9 Royalty obligations 29 161.6 148.0 Employee benefits obligations 15 62.8 81.4 Deferred gains and other non-current liabilities 16 187.6 129.3 Deferred tax liabilities 17 64.5 13.2 Derivative financial liabilities 29 13.4 15.1 Total liabilities $ $ 1,884.4 $ 1,772.9 Equity Share capital 18 $ $ 440.7 $ 436.3 Contributed surplus 17.1 14.2 Accumulated other comprehensive (loss) income 19 (9.8) 11.4 Retained earnings 466.4 338.5 Equity attributable to equity holders of the Company $ $ 914.4 $ 800.4 Non-controlling interests 18.5 18.0 Total equity $ $ 932.9 $ 818.4 Total liabilities and equity $ $ 2,817.3 $ 2,591.3 The accompanying notes form an integral part of these Consolidated Financial Statements. 4 | CAE Year-End Financial Results 2012 Consolidated Financial Statements Consolidated Income Statement Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) Notes 2011 (Note 2) Revenue 31 $ $ 1,630.8 Cost of sales 1,082.0 Gross profit $ $ 548.8 Research and development expenses 44.5 Selling, general and administrative expenses 239.9 Other (gains) losses – net 22 (18.2) Operating profit $ $ 282.6 Finance income 23 (4.4) Finance expense 23 64.4 Finance expense – net $ $ 60.0 Earnings before income taxes $ $ 222.6 Income tax expense 17 61.7 Net income $ $ 160.9 Attributable to: Equity holders of the Company $ $ 160.3 Non-controlling interests 0.6 $ $ 160.9 Earnings per share from continuing operations attributable to equity holders of the Company Basic and diluted 18 $ $ 0.62 The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2012 | 5 Consolidated Financial Statements Consolidated Statement of Comprehensive Income Years ended March 31 (amounts in millions of Canadian dollars) 2012 2011 Net income $ 182.0 $ 160.9 Other comprehensive income (loss) Foreign currency translation Net currency translation difference on the translation of financial statements of foreign operations $ 13.5 $ (23.7) Net change in (losses) gains on certain long-term debt denominated in foreign currency and designated as hedges of net investments in foreign operations (3.9) 5.2 Reclassifications to income - (0.6) Income taxes 0.8 (1.3) $ 10.4 $ (20.4) Net changes in cash flow hedges Effective portion of changes in fair value of cash flow hedges $ (8.7) $ 9.1 Net change in fair value of cash flow hedges transferred to net income or to related non-financial assets or liabilities (4.7) (10.2) Income taxes 3.1 0.5 $ (10.3) $ (0.6) Net change in available-for-sale financial instruments Net change in fair value of available-for-sale financial assets $ - $ (0.1) $ - $ (0.1) Defined benefit plan actuarial (losses) gains Defined benefit plan actuarial (losses) gains $ (64.9) $ 8.6 Income taxes 17.4 (2.3) $ (47.5) $ 6.3 Other comprehensive loss $ (47.4) $ (14.8) Total comprehensive income $ 134.6 $ 146.1 Total comprehensive income attributable to: Equity holders of the Company $ 132.8 $ 145.4 Non-controlling interests 1.8 0.7 Total comprehensive income $ 134.6 $ 146.1 The accompanying notes form an integral part of these Consolidated Financial Statements. 6 | CAE Year-End Financial Results 2012 Consolidated Financial Statements Consolidated Statement of Changes in Equity Attributable to equity holders of the Company Year ended March 31, 2012 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus (loss) income earnings Total interests equity Balances, beginning of year 256,964,756 $ 440.7 $ 17.1 $ (9.8) $ 466.4 $ 914.4 $ 18.5 $ 932.9 Net income - 180.3 180.3 1.7 182.0 Other comprehensive income (loss): Foreign currency translation - - - 10.3 - 10.3 0.1 10.4 Net changes in cash flow hedges - - - (10.3) - (10.3) - (10.3) Defined benefit plan actuarial losses - (47.5) (47.5) - (47.5) Total comprehensive income - $ - $ - $ - $ 132.8 $ 132.8 $ 1.8 $ 134.6 Stock options exercised 538,600 4.4 - - - 4.4 - 4.4 Optional cash purchase 898 - Stock dividends 18 762,041 7.8 - - (7.8) - - - Transfer upon exercise of stock options - 1.6 (1.6) - Share-based payments - - 3.7 - - 3.7 - 3.7 Dividends 18 - (33.4) (33.4) - (33.4) Balances, end of year 258,266,295 $ 454.5 $ 19.2 $ (9.8) $ 558.0 $ 1,021.9 $ 20.3 $ 1,042.2 Attributable to equity holders of the Company Year ended March 31, 2011 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus (loss) income earnings Total interests equity Balances, beginning of year 256,516,994 $ 436.3 $ 14.2 $ 11.4 $ 338.5 $ 800.4 $ 18.0 $ 818.4 Net income - 160.3 160.3 0.6 160.9 Other comprehensive income (loss): Foreign currency translation - - - (20.5) - (20.5) 0.1 (20.4) Net changes in cash flow hedges - - - (0.6) - (0.6) - (0.6) Net change in available-for-sale financial instruments - - - (0.1) - (0.1) - (0.1) Defined benefit plan actuarial gains - 6.3 6.3 - 6.3 Total comprehensive income (loss) - $ - $ - $ (21.2) $ 166.6 $ 145.4 $ 0.7 $ 146.1 Stock options exercised 394,850 2.8 - - - 2.8 - 2.8 Stock dividends 18 52,912 0.6 - - (0.6) - - - Transfer upon exercise of stock options - 1.0 (1.0) - Share-based payments - - 3.9 - - 3.9 - 3.9 Acquisition of non-controlling interests - (0.2) (0.2) (0.2) (0.4) Dividends 18 - (37.9) (37.9) - (37.9) Balances, end of year 256,964,756 $ 440.7 $ 17.1 $ (9.8) $ 466.4 $ 914.4 $ 18.5 $ 932.9 The total retained earnings and accumulated other comprehensive (loss) income for the year ended March 31, 2012 was $548.2 million (2011 – $456.6 million). The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2012 | 7 Consolidated Financial Statements Consolidated Statement of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) Notes 2012 2011 Operating activities Net income $ 182.0 $ 160.9 Adjustments to reconcile net income to cash flows from operating activities: Depreciation of property, plant and equipment 92.3 85.2 Amortization of intangible and other assets 33.5 24.5 Financing cost amortization 23 1.6 1.8 Deferred income taxes 17 36.4 52.0 Investment tax credits (14.5) (17.7) Share-based payments 24 4.7 16.2 Defined benefit pension plans 15 (13.1) (12.0) Amortization of other non-current liabilities (12.0) (8.7) Other (5.3) 3.1 Changes in non-cash working capital 25 (71.7) (79.0) Net cash provided by operating activities $ 233.9 $ 226.3 Investing activities Business combinations, net of cash and cash equivalents acquired 3 $ (126.0) $ (71.3) Joint venture, net of cash and cash equivalents acquired 4 (27.6) (1.9) Capital expenditures for property, plant and equipment (165.7) (111.3) Proceeds from disposal of property, plant and equipment 34.4 1.5 Capitalized development costs (42.8) (22.6) Enterprise resource planning (ERP) and other software (17.3) (18.5) Other 5.0 (6.8) Net cash used in investing activities $ (340.0) $ (230.9) Financing activities Net borrowing under revolving unsecured credit facilities 13 $ 14.2 $ - Net effect of current financial assets program 30 4.9 32.2 Proceeds from long-term debt, net of transaction costs 13 195.0 44.5 Repayment of long-term debt 13 (36.1) (44.2) Proceeds from finance lease 13 - 11.0 Repayment of finance lease 13 (32.8) (33.5) Dividends paid (33.4) (37.9) Common stock issuance 18 4.4 2.8 Other (0.7) (2.8) Net cash provided by (used in) financing activities $ 115.5 $ (27.9) Net increase (decrease) in cash and cash equivalents $ 9.4 $ (32.5) Cash and cash equivalents, beginning of year 276.4 312.9 Effect of foreign exchange rate changes on cash and cash equivalents 1.5 (4.0) Cash and cash equivalents, end of year $ 287.3 $ 276.4 Supplemental information: Dividends received $ 4.7 $ 6.8 Interest paid 49.4 48.5 Interest received 4.7 3.7 Income taxes paid 26.9 14.9 The accompanying notes form an integral part of these Consolidated Financial Statements. 8 | CAE Year-End Financial Results 2012 Notes to the Consolidated Financial Statements (Unless otherwise stated, all amounts are in millions of Canadian dollars) The consolidated financial statements were authorized for issue by the board of directors on May 23, 2012. NOTE 1 – NATURE OF OPERATIONS AND summary of SIGNIFICANT ACCOUNTING POLICIES Nature of operations CAE Inc. and its subsidiaries (or the Company) design, manufacture and supply simulation equipment services and develop integrated training solutions for the military, commercial airlines, business aircraft operators, aircraft manufacturers, healthcare education and service providers and the mining industry. CAE’s flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, motion and sound cues to create a fully immersive training environment. The Company offers a range of flight training devices based on the same software used on its simulators. The Company also operates a global network of training centres in locations around the world. The Company’s operations are managed through five segments: (i) Training & Services/Civil (TS/C) – Provides business, commercial and helicopter aviation training for flight, cabin, maintenance and ground personnel and associated services; (ii) Simulation Products/Civil (SP/C) – Designs, manufactures and supplies civil flight simulation training devices and visual systems; (iii) Simulation Products/Military (SP/M) – Designs, manufactures and supplies advanced military training equipment and software tools for air forces, armies and navies; (iv) Training & Services/Military (TS/M) – Supplies turnkey training services, maintenance and support services, simulation-based professional services and in-service support solutions; (v)
